STEELE Hays, Special Judge, concurring. I write separately because I disagree with the majority’s implication that the Supreme Court failed to explicidy express its intent to change prior law by adopting the rule in Durham v. State, 320 Ark. 689, 899 S.W.2d 470 (1995). One month after Durham was decided, the Supreme Court modified Ark. R. Crim. P. 33.1 to provide that a renewal of a previous motion for a directed verdict at the close of all of the evidence preserves the issue of insufficient evidence for appeal. The Court’s comment to Rule 33.1 notes that this sentence was added to reflect the holding in Durham that a party is not required to repeat the specific deficiencies in the evidence when the motion is renewed. Furthermore, in Aronson v. Harriman, 321 Ark. 359, 901 S.W.2d 832 (1995), the Supreme Court expressly held that the rule in Durham is applicable in civil cases. I think that the modification of Rule 33.1 and express mention of Durham in the commentary and subsequent cases explicitly established Durham’s rule that a defendant is not required to restate his grounds for directed verdict where he has made a specific motion at the close of the plaintiff’s case. I respectfully concur.